Title: To John Adams from James Lovell, May 1778
From: Lovell, James
To: Adams, John


     
      My dear Sir
      
       May 1778
      
     
     In aid to your scrutiny after the real robber of the Commissioners Dispatches, I send what I think a good Confirmation of Folgiers honesty. By comparing the Governor’s letter with Folgier’s Examination you will find the Governor led into a mistake about the number of Seals broken, by Folgiers forgetting that the outside Cover of the whole had anything more than “Dispatches” wrote on it. He told us differently 2 days after we had sent an Express to Nth. Carolina. I am glad he did forget it at first as it strengthens eventually the nature of the Evidence.
     You must not wonder that I make so much of this matter. It is of the highest Importance to you to be guarded against Bosom-Traitors yourself and to tear them from your Colleagues. I must add that no one here thinks Folgier’s Employment by them a discreet Choice, tho he does not appear to be the Arch Traitor. Affectionately your Friend
     
      James Lovell
     
     
      May 25th. 1777 The Commissioners refer to Letters of March 14 and Apr. 9th. which have never reached Us, nor any Letter since May 25th.
     
    